EXHIBIT 10.6
 
NON-COMPETITION AGREEMENT
 
This Non-Competition Agreement (this “Agreement”) is entered into as of the 17th
day of October, 2006, by and among (i) Pacific Ethanol, Inc., a Delaware
corporation (“Buyer”), (ii) Front Range Energy, LLC, a Colorado limited
liability company (the “Company”), and (iii)  _____________(the “Individual”).
Capitalized terms not defined herein shall have the respective meanings ascribed
to such terms in the Membership Interest Purchase Agreement, dated as of the
date hereof, by and between Eagle Energy, LLC, a South Dakota limited liability
company (“Seller”), and Buyer (the “Purchase Agreement”).
 
Whereas, the Company is currently engaged in the business of the construction,
operation and management of corn ethanol plants (the “Restricted Business”);
 
Whereas, the Individual has served as a member, manager, director or officer of
Seller and, as a result of his position with Seller, is in possession of
confidential and proprietary information relating to the Restricted Business;
 
Whereas, Buyer and Seller are parties to the Purchase Agreement, pursuant to
which Buyer will purchase 10,094.595 Class B Voting Units of the Company,
representing approximately 42% of the outstanding membership interests of the
Company, from Seller;
 
Whereas, Buyer and the Company desire to preserve and protect the assets of the
Company, including, without limitation, its goodwill, staff resources, customers
and trade secrets of which Individual has knowledge; and
 
Whereas, as a condition to its willingness to enter into the Purchase Agreement,
Buyer has required that the Individual enter into this Agreement.
 
Now, Therefore, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:
 
1.
Certain Covenants.

 
(a) Noncompetition. The Individual covenants and agrees that during the period
commencing as of the date hereof and ending on the two (2) year anniversary of
the Closing Date (the “Covenant Period”), except with the express prior written
consent of the Chief Executive Officer of each of Buyer and the Company, the
Individual shall not engage in or carry on, or permit his name to be used in
connection with, any business either for himself or as a member, executive,
employee, stockholder (other than as the holder of not more than one percent
(1%) of the total outstanding stock of a publicly held company), investor,
officer, manager or director of a corporation, partnership or other business
association or as an agent, associate or consultant of any Person, in
competition with the Restricted Business, as conducted by the Company, Buyer or
any of their Affiliates, within a fifty (50) mile radius of the Company’s
ethanol production facility located in Windsor, Colorado. The parties intend
that the covenants contained in this Section 1(a) shall be deemed to be a series
of separate covenants, one for each county in Colorado within such radius and,
except for geographic coverage, each such separate covenant shall be identical
in terms to the covenant contained in this Section 1(a). For purposes of this
Agreement, “Person” shall be broadly interpreted to include any individual,
corporation (including any non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity or governmental body.

-1-

--------------------------------------------------------------------------------



(b) Nondisclosure of Information. The Individual acknowledges that all
Confidential Information (as defined below) known or obtained by him, whether
before or after the date hereof, is the property of the Restricted Business.
Therefore, the Individual agrees that he will not, during the Covenant Period,
disclose to any Person or use for his own account, or for the benefit of any
third party, any Confidential Information, whether in the Individual’s memory or
embodied in writing or other physical form, without the written consent of the
Chief Executive Officer of each of Buyer and the Company. This restriction shall
not apply to the extent that such Confidential Information is or becomes
generally known to and available for use by the public other than as a result of
the Individual’s fault or the fault of any other Person bound by a duty of
confidentiality to the Company, Buyer or any of their Affiliates or is made
available to the Individual by a third party having a right to do so.
Furthermore, this restriction shall not apply to the extent specific
Confidential Information is required by Law or by the order of any Government
Authority to be disclosed; provided that the Individual, prior to making such
legally required or compelled disclosure, shall provide such notification as is
reasonable in the circumstances to the Chief Executive Officer of each of Buyer
and the Company and shall assist Buyer and the Company in obtaining an
appropriate protective order.
 
(c) Materials. The Individual agrees to deliver to Buyer at any time Buyer may
request, all documents, memoranda, notes, plans, records, reports and other
documentation, models, components, devices or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
relating to the Restricted Business and any other Confidential Information that
the Individual may then possess or have under his control.
 
(d) Confidential Information.“Confidential Information” means the following: (i)
any and all trade secrets concerning the Restricted Business, including, without
limitation, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing and distribution methods and processes, customer lists,
details of contracts with customers, consultants, suppliers or employees,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures and
architectures; (ii) any and all information concerning the Restricted Business,
including, without limitation, historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials, however documented; and (iii) any and all
notes, analysis, compilations, studies, summaries and other material prepared by
or for the Restricted Business containing or based, in whole or in part, on any
information included in the foregoing.
 
(e) Nonservicing and Nonhiring.
 
(i) The parties acknowledge and agree that the Individual, through his
association with Seller, has acquired a considerable amount of knowledge and
goodwill with respect to actual and prospective clients and customers of the
Restricted Business, which knowledge and goodwill are extremely valuable to the
Company and Buyer and which would be extremely detrimental to the Company and
Buyer if used by the Individual in a manner adverse to the interests of the
Company or Buyer. The parties acknowledge and agree that, because of the nature
of the Restricted Business, it is necessary to afford fair protection to Buyer
and the Company, as provided in this Section 1(e).

-2-

--------------------------------------------------------------------------------



(ii) As a material inducement to Buyer to enter into the Purchase Agreement, the
Individual covenants and agrees that, during the Covenant Period, except if the
Individual is acting as an employee, agent, or consultant of the Company or
Buyer solely for the benefit of the Company or Buyer in connection with the
Restricted Business and in accordance with the Company’s or Buyer’s business
practices and employee policies, as determined from time to time by the
Company’s or Buyer’s Board of Directors or Managers, as applicable, the
Individual shall not, directly, indirectly or in concert with any other Person,
divert business from or induce competition with the Restricted Business with any
Person who (A) is on the date hereof, a client or customer of the Restricted
Business, (B) becomes a client or customer of the Restricted Business during the
Covenant Period, or (C) prior to or during the Covenant Period was or is being
contacted by the Company, Buyer or any of their Affiliates in furtherance of the
Restricted Business as a prospective client or customer, whether for or on
behalf of the Individual or for any entity in which the Individual shall have a
direct or indirect interest (or any subsidiary or Affiliate of any such entity),
whether as a proprietor, partner, co-venturer, financier, investor, Individual,
representative or otherwise.
 
(iii) As a material inducement to Buyer to enter into the Purchase Agreement,
the Individual further covenants and agrees that, during the Covenant Period,
except if the Individual is acting as a consultant, employee or agent of the
Company or Buyer solely for the benefit of the Company or Buyer in connection
with the Restricted Business and in accordance with the Company’s or Buyer’s
business practices and employee policies, as determined from time to time by the
Company’s or Buyer’s Board of Directors or Managers, as applicable, the
Individual shall not, directly or indirectly, hire or engage or attempt to hire
or engage any individual who shall have been a consultant or employee of the
Company, Buyer or any of their Affiliates at any time during the Covenant
Period, or take any other action that is intended to induce any employee or
consultant to terminate his or her relationship with Buyer, the Company or any
of their Affiliates, whether for or on behalf of the Individual or for any
entity in which the Individual shall have a direct or indirect interest (or any
subsidiary or Affiliate of any such entity), whether as a proprietor, partner,
co-venturer, financier, investor, Individual, representative or otherwise.
 
(f) Publicity. As a material inducement to Buyer to enter into the Purchase
Agreement, the Individual covenants and agrees that, during the Covenant Period,
the Individual shall not, for any reason whatsoever, directly or indirectly,
individually or in conjunction with any other Person, publish, or otherwise
orally communicate under circumstances reasonably likely to become public, any
statement that is factually inaccurate and materially detrimental to the
Company, Buyer or any of their Affiliates.
 
(g) Injunctive Relief. The Individual understands and agrees that the Company
and Buyer shall suffer irreparable harm in the event that the Individual or any
of his or her Affiliates breaches any of the provisions of this Section 1, and
that monetary damages shall be inadequate to compensate the Company and Buyer
for such breach. Accordingly, the Individual agrees that, in the event of a
breach by the Individual or any of his or her Affiliates of any of the
provisions of this Section 1, in addition to, and not in limitation of, any
other rights, remedies or damages available to the Company and Buyer at law or
in equity, the Company and Buyer shall be entitled to a temporary restraining
order, preliminary injunction and permanent injunction in order to prevent or to
restrain any such breach by the Individual or by any or all of the Individual’s
Affiliates, partners, co-venturers, representatives and any and all persons
directly or indirectly acting for, on behalf of or with the Individual.

-3-

--------------------------------------------------------------------------------



(h) Reasonableness of Restrictions.
 
(i) THIS AGREEMENT IS ENTERED INTO IN CONNECTION WITH THE PURCHASE AGREEMENT.
THE COVENANTS OF THE INDIVIDUAL CONTAINED IN THIS AGREEMENT ARE A MATERIAL PART
OF THAT TRANSACTION, AND BUYER WOULD NOT HAVE ENTERED INTO THE PURCHASE
AGREEMENT WITHOUT THEM. THE INDIVIDUAL HAS CAREFULLY READ AND CONSIDERED THE
PROVISIONS OF THIS SECTION 1 AND, HAVING DONE SO, AGREES THAT THE RESTRICTIONS
SET FORTH HEREIN ARE FAIR AND REASONABLE AND ARE REASONABLY REQUIRED FOR THE
PROTECTION OF THE INTERESTS OF THE COMPANY AND BUYER AND THEIR RESPECTIVE
STOCKHOLDERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND EXECUTIVES.
 
(ii) If, in any judicial proceeding, the court shall refuse to enforce all of
the separate covenants contained in this Section 1 because the time limit is
excessive, it is expressly understood and agreed between the parties hereto that
for purposes of such proceeding such time limitation shall be deemed reduced to
the extent necessary to permit enforcement of such covenants. If, in any
judicial proceeding, the court shall refuse to enforce all of the covenants
contained in this Section 1 because the court deems them to be more extensive
(whether as to geographic area, scope of business or otherwise) than necessary
to protect the business and goodwill of the Company and Buyer, it is expressly
understood and agreed between the parties hereto that for purposes of such
proceeding the geographic area, scope of business or other aspect shall be
deemed reduced to the extent necessary to permit enforcement of such covenants.
 
(iii) The term of the covenants contained in this Section 1 shall be tolled for
the period commencing on the date any successful action is filed for injunctive
relief or damages arising out of a breach of this Section 1 by the Individual
and ending upon the successful enforcement of such injunctive relief.
 
(iv) The parties acknowledge that the time, scope of business, geographic area
and other provisions of this Agreement have been specifically negotiated by
sophisticated commercial parties. This Agreement has been reviewed by counsel
for Eagle, and the Individual has had the opportunity to consult independently
with counsel and to be advised in all respects concerning the reasonableness and
propriety of the covenants contained herein, with specific regard to the
Restricted Business, and represents that the Agreement is intended to be, and
shall be, fully enforceable and effective in accordance with its terms.
 
2. No Conflicts. The Individual certifies that he has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement,
or that would preclude the Individual from complying with the provisions hereof,
and further certifies that the Individual will not enter into any such
conflicting agreement during the term of this Agreement.
 
3. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Colorado, without regard to its
principles of conflicts-of-law or choice-of-law. Any legal action or proceeding
against any party with respect to this Agreement or the transactions consummated
hereunder shall be brought exclusively in the state or federal courts located in
the County of Denver, State of Colorado, and by execution and delivery of this
Agreement the parties hereby irrevocably accept the exclusive jurisdiction of
such courts.

-4-

--------------------------------------------------------------------------------



4. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed, dispatched or transmitted, and shall be effective
upon receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) or dispatched by reputable overnight
delivery service to the parties at the following addresses (or at such other
address for a party as shall be specified by notice given pursuant to this
Section 4) or sent by electronic transmission to the facsimile number specified
below (or to such other facsimile number for a party as shall be specified by
notice given pursuant to this Section 4):
 
If to Buyer, addressed to it at:
 
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 93711
Attn.: Neil Koehler
Facsimile: (559) 435-1478


With copies to:


Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 93711
Attn.: General Counsel
Facsimile: (559) 435-1478


Cooley Godward Kronish LLP
380 Interlocken Crescent, Suite 900
Broomfield, Colorado 80021
Attn: Francis Wheeler, Esq.
Facsimile: (720) 566-4099


If to the Company, addressed to it at:


Front Range Energy, LLC
Tel: (970) 674-2910
Facsimile: (970) 674-2914


With a copy to:













-5-

--------------------------------------------------------------------------------



If to the Individual, to him or her at the address listed on the signature page
attached hereto;
 
With a copy to:


Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Attn: Robert G. Hensley
Tel: (612) 340-2655
Fax: (612) 340-7800
 
5. Parties in Interest. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
 
6. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
7. Modification; No Waiver. No change, modification or waiver hereof shall be
valid or binding unless the same is in writing and signed by the party against
whom such change, modification or waiver is sought to be enforced; moreover, no
valid waiver of any provision of this Agreement at any time shall be deemed a
waiver of any other provision of this Agreement at such time or will be deemed a
valid waiver of such provision at any other time; provided, further, that
nothing in this agreement may be changed, modified, waived or superceded by any
agreement which does not specifically make reference to this Agreement (even if
such agreement indicates that it supercedes all prior agreements relating to the
subject matter hereof).
 
8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof and, except as otherwise expressly provided herein, are not intended to
confer upon any other Person any rights or remedies hereunder.
 
9. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
10. Assignment. Subject to the terms hereof, Buyer and the Company may expressly
assign their rights under this Agreement to (i) any Affiliate at any time or
(ii) any Person in connection with a merger, sale or transfer of all or
substantially all of the assets of Buyer or the Company to such Person, without
the consent of the Individual.

-6-

--------------------------------------------------------------------------------



11. Mutual Drafting. Each party hereto has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties.
 
12. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
13. Expenses. The prevailing party in any controversy hereunder shall be
entitled to reasonable attorneys’ fees and expenses.
 
14. Indemnification. The Individual agrees to save and hold Buyer, the Company
and their Affiliates harmless from and against all Losses whatsoever (including
reasonable attorneys’ fees) arising out of the breach by the Individual of his
obligations under Section 1 of this Agreement and the enforcement of such
section of this Agreement by Buyer, the Company and any of their Affiliates. The
foregoing shall be in addition to, and not in limitation of, any rights Buyer,
the Company and any of their Affiliates may have against the Individual arising
in connection with this Agreement.
 


[Signature Page Follows.]


 

-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer, the Company and the Individual have executed this
Non-Competition Agreement as of the date first written above.
 


BUYER:


PACIFIC ETHANOL, INC.




By:__________________________________
Name:________________________________
Title:_________________________________




THE COMPANY:


FRONT RANGE ENERGY, LLC



 
By:__________________________________
Name:________________________________
Title:_________________________________




THE INDIVIDUAL:


Name:  _______________________________
Address:  _____________________________
Facsimile: _____________________________

 
-8-